Citation Nr: 0831722	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a lumbar back disability from December 29, 
2000 to September 26, 2003.

2.  Entitlement to a disability rating greater than 20 
percent for a lumbar back disability as of September 26, 
2003.

3.  Entitlement to an initial disability rating greater than 
10 percent for a right knee disability.

4.  Entitlement to an initial disability rating greater than 
10 percent for a left knee disability.

5.  Entitlement to an initial disability rating greater than 
10 percent for a right foot hallux valgus (bunion) 
disability.

6.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
December 2000.  Prior to that, she also served on active duty 
for training (ACDUTRA) from August 1990 to December 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues were previously before the Board in December 2006, 
at which time the Board remanded all matters for further 
development.  All development has been completed.


FINDINGS OF FACT

1.  The veteran did not have lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion or a moderate limitation of motion from December 29, 
2000 to September 26, 2003.  

2.  The current back disability at this time does not show 
severe symptoms with listing of the whole spine or severe 
limitation of motion to the lumbar spine at any time since 
the filing of the claim.

3.  The veteran's forward flexion has not been limited at any 
time throughout the pendency of her claim to 30 degrees or 
less nor has the veteran suffered ankylosis of the spine.

4.  The veteran's knees have full range of motion, are 
stable, and are not ankylosed.

5.  The residuals of right foot bunionectomy are manifested 
by pain and mild hallux valgus deformity with a recurrent 
bunion; claw foot, arthritis, or malunion of the tarsal or 
metatarsal bones are not shown.

6.  The veteran's hemorrhoids are mild or at most moderate, 
causing occasional rectal bleeding and discomfort, but they 
are not large, thrombotic, or irreducible with excessive 
redundant tissue.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a low back disability from December 29, 2000 to September 
26, 2003 have not been met.  38 U.S.C.A.  § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5295, 5292 (2002); Diagnostic Code 5237 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disability from September 26, 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5295, 
5292; Diagnostic Code 5237.

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014 (2007).

4.  A rating in excess of 10 percent is not warranted for the 
right foot hallux valgus (bunion) disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5280 (2007).

5.  The criteria are not met for a compensable rating for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A. Lumbar Spine Disability

The veteran seeks an initial disability rating greater than 
10 percent for a lumbar back disability from December 29, 
2000 to September 26, 2003 and a disability rating greater 
than 20 percent for a lumbar back disability as of September 
26, 2003.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).

At the time the veteran filed her claim, lumbosacral strain 
was evaluated under Diagnostic Code (DC) 5295, which provides 
a 10 percent rating for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion; and a 40 percent 
rating for severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The General Formula provides a 10 percent disability rating 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id. at Note (3).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R.  § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The medical evidence of record includes two VA examinations.  
The most recent examination was conducted in May 2008.  The 
examiner reviewed the claims file and indicated that the 
veteran complained of tender, sharp pains in her back with 
spasms intermittently without radiation.  The veteran stated 
that she feels like her back swells but that she has had no 
periods of flare-ups.  The veteran had no numbness, weakness, 
bowl or bladder incontinence, and does not use assistive 
devices or braces.  The veteran had no incapacitating 
episodes in the 12 preceeding months.

The examination showed a normal gait.  Forward flexion was 0 
to 90 degrees with pain throughout.  Extension was to neutral 
with pain.  Her lateral rotation and flexion were 0 to 20 
degrees bilaterally with pain throughout.  The veteran was 
tender in the lumbar paraspinous musculature without spasm.  
She was also tender over the lumbar spinous processes.

Reflexes were 2+ in the knees and straight leg raising was 
negative to 90 degrees.  Motor strength was 5/5 in all muscle 
groups of both lower extremities and sensation was intact in 
all dermatomes of the lower extremities.

Upon repetitive motion there was increased pain but no 
further loss of motion.  The examiner indicated that there 
was no effect of incoordination, fatigue, weakness or lack of 
endurance on her spine function.

The diagnosis was myofascial lumbar syndrome.  The examiner 
opined that the back disability would not prevent the veteran 
from maintaining gainful employment.  It was noted that there 
was nothing that would indicate that the veteran could not 
work an eight-hour day.

The Board finds that this report clearly provides highly 
probative evidence against this claim.

VA outpatient treatment records dated July and May 2006 
indicate that the veteran reported constant lower back pain 
that radiated to her feet.  The veteran indicated that her 
pain was worse in the morning and that it affected her sleep, 
physical activity and sometimes causes poor concentration.

VA therapy consultation notes from February 2004 indicate 
that the veteran had low back pain and was using a TENS unit 
and HEP with strengthening and stretching exercises.  The x-
rays showed satisfactory alignment and that the vertebral 
bodies, disc spaces and pedicles were normal.  Her sacroiliac 
joints were normal.  The veteran stated that her back does 
not hurt unless she walks for long periods.  She was tender 
in the lumbar area.  The medical provider remarked that she 
stands with (B) knee recurvatum and increased lordosis sway 
back.  The assessment was chronic mechanical low back pain.

Other records from February 2004 indicate that the veteran 
suffered spasms approximately 3 times per week.  Her pain 
rating at the time of treatment was 6/10.  Her best pain 
rating is 4/10 with her worst being a 9/10.

On exam, the veteran had mild pain with palpation to the 
right sacroiliac, with minimal discomfort to the lumbar 
spine.  No redness, bruising, or warmth was noted.  Flexion 
was to 100 degrees, extension to 10 degrees, lateral flexion 
to 45 degrees bilaterally, and rotation to 45 degrees 
bilaterally without difficulty.  The diagnosis was chronic 
back pain.

The veteran also had a VA examination in June 2001.  The 
examiner found that the veteran's spine had no tenderness or 
deformity.  She had normal musculature of the lumbar spine 
and all range of motion testing showed normal results in all 
directions and was not associated with pain.  She was 
diagnosed with sprain of the lumbar spine.

As noted above, the criteria for rating disabilities of the 
spine were amended on two occasions since the veteran filed 
her claim.  One change dealing with intevertebral disc 
syndrome is not discussed herein, as it does not apply to the 
veteran's disability.  

Prior to September 26, 2003, under DC 5295, for a 20 percent 
rating, the veteran must show that she has lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  The other option for a 20 percent 
rating, DC 5292, requires that the veteran show a moderate 
limitation of motion.  A review of the records fails to show 
that prior to September 2003 that the veteran qualified for a 
20 percent rating under any of the above criteria.  She did 
not have moderate limitation of motion as medical records 
show that she had full range of motion.  She did not have 
muscle spasm and loss of lateral spine motion.  Therefore, a 
rating greater than 10 percent from December 29, 2000 to 
September 26, 2003 is not warranted.  The Board finds that 
the post-service medical record, as a whole, provides highly 
probative evidence against this claim.   

Subsequent to September 26, 2003, the veteran is eligible for 
an increased rating based upon the old criteria, DC 5295 and 
5292, as well as the new criteria, DC 5237.  Based upon the 
evidence, the Board cannot find that the veteran is entitled 
to a rating greater than 20 percent under DC 5295 or 5292.  

The evidence fails to show that the veteran has severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.  Therefore, a greater rating is not warranted under DC 
5295.

In addition, the evidence does not show that the veteran has 
severe limitation of motion of the lumbar spine, as required 
under DC 5292.  38 C.F.R. § 4.71a.  In fact, none of the 
veteran's records at any time show that she has severe 
limitation of motion.  Records dated February 2004 showed 
only a slight limitation of extension and the May 2008 VA 
examination showed moderate limitation with regard to 
extension and lateral rotation and flexion.  Therefore, a 
rating greater than 20 percent is not warranted under DC 
5292.

Finally, under the General Formula, for a rating greater than 
20 percent, the evidence must show that the veteran has 
forward flexion limited to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  For a 50 
percent rating, the evidence must show unfavorable ankylosis 
of the entire thoracolumbar spine.

Upon examining all of the evidence, the Board finds that the 
medical evidence does not support a rating in excess of 20 
percent.  The veteran's forward flexion is not limited and 
has not been limited at any time throughout the pendency of 
her claim to 30 degrees or less.  The records also fail to 
indicate that the veteran has suffered ankylosis, favorable 
or unfavorable.  Therefore, entitlement to a rating in excess 
of 20 percent from September 26, 2003 is denied.

In addition to the criteria listed at DC 5237, 5292, and 
5295, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 2008 VA 
exam shows that the veteran has range of motion far greater 
than is required for an increased rating; however, the 
veteran reported low back pain.  The May 2008 examiner 
indicated that the veteran expressed pain upon repetitive 
motion, however, the examiner found no evidence of fatigue, 
weakness, incoordination, or additional limitation of motion, 
thus providing highly probative evidence against this claim.  
The examiner specifically indicated that the disability would 
not prevent the veteran from maintaining gainful employment 
and that there was nothing that would indicate that the 
veteran could not work an eight hour day.  Such a finding 
does not preclude a higher evaluation, but clearly does not 
support a higher evaluation. 

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.

B. Knees

The veteran was granted a 10 percent rating for each knee 
under DC 5099-5014.  Diagnostic Code 5014 provides that 
osteomalacia should be rated based on the limitation of 
motion of the affected parts as arthritis degenerative.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2007).

Other potentially applicable diagnostic codes providing for a 
rating greater than 10 percent include DCs 5256 (ankylosis), 
5257 (other impairment), 5260 (limitation of flexion), and 
5261 (limitation of extension).  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

The VA examination conducted in June 2001 indicates that the 
veteran had a history of bilateral knee pain, which was 
diagnosed as patellofemoral syndrome.

At the exam, the veteran complained of intermittent pain in 
the right knee.  She indicated that the pain had become 
continuous for the past two weeks with mild swelling and 
stiffness at night.  The left knee was also painful for the 
two weeks prior to the exam.  

On examination, the both knees were normal and range of 
motion testing showed flexion of 140 degrees and extension of 
0 degrees bilaterally (clearly providing evidence against 
this claim).  The examiner indicated that both knees were 
stable and diagnosed the veteran with bilateral 
patellofemoral syndrome.

The veteran had another VA examination in May 2008.  At the 
exam, the veteran reported popping and aching in both knees.  
She stated she has worsening of symptoms with climbing stairs 
and with sitting for long periods of time.  No periods of 
flare up were reported.  She does not use braces or assistive 
devices.  The veteran indicated that she missed four days of 
work due to her knees in the past year.

Activities of daily living are affected in that bending, 
stooping and squatting are painful to her knees.  Sitting for 
long periods and climbing stairs limits further limits her 
ability to perform these actions due to pain in the knees.

On examination, the veteran had normal gait.  The right knee 
range of motion was 0 to 140 with positive grinding in the 
patellofemoral compartment.  The veteran had a positive 
patellofemoral grind test.  There was no effusion but there 
was tenderness about the peripatellar region.  The veteran 
had no instability to carus or valgus stress and she had a 
negative Lachman's.

The left knee range of motion was also 0 to 140 degrees with 
patellofemoral crepitus and pain throughout.  The veteran was 
tender in the peripatellar region and has a positive 
patellofemoral grind test.  There was no effusion or 
instability to varus or valgus stress.  The left knee had 
negative Lachman's.

The examiner noted that there were no additional limitations 
following repetitive use other than increased pain.  She 
reported no flare ups.  The examiner stated there was no 
effect of incoordination, fatigue, weakness or lack of 
endurance on her joint function.

The diagnosis was bilateral patellofemoral syndrome.  The 
examiner opined that the veteran's disability would not limit 
her ability to work and that she should be able to engage in 
any form of employment that does nto involve kneeling or 
squatting.

VA outpatient treatment records dated February 2004 indicate 
that the veteran's bilateral knee pain consisted of a 
constant ache with occasional spasms.  She indicated that 
bending increases the pain and that nothing relieves the 
pain.  The veteran stated that the pain interrupted her 
sleep, decreases her physical activity and increases 
irritability.

Another February 2004 record indicates that the veteran has 
noted bilateral pop or snap in the knees, increased pain, as 
well as swelling since October 2003.  She indicated that her 
knees occasionally give away, but do not lock.  At the time 
of her appointment, she had full range of motion bilaterally, 
but she had tenderness at the medial patellofemoral joint and 
distal patella.  She had no instability or pain with stress.  
It was noted that the veteran had negative Lachman and drawer 
tests, negative tibia rotation and McMurray testing.  The 
veteran did have pain with patellar grind.

Treatment records from May 2006 state that the veteran's 
knees were really bad as the hurt all the time and swell 
frequently.  The veteran indicated that pain was worse in the 
morning and that it disrupts her sleep, physical activity, 
and concentration.

Based upon the evidence of record, the veteran does not have 
limitation of flexion or extension bilaterally.  She does not 
have ankylosis of either knee.  The veteran's knees are 
stable.  Therefore, the veteran is not entitled to a rating 
in excess of 10 percent under DCs 5256 (ankylosis), 5257 
(other impairment), 5260 (limitation of flexion), and 5261 
(limitation of extension).

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran 
relief in this case, however, as she is already receiving the 
minimum 10 percent rating for each knee based upon the pain 
and popping in her knees.  The Board can find no evidence to 
support a rating greater than 10 percent for the veteran's 
bilateral knee disability.  It is important for the veteran 
to understand that without considering her complaints of 
pain, there would be no basis for the current evaluation, let 
alone a higher evaluation. 

C.  Bunion

The veteran's residuals of a right foot hallux valgus 
(bunion) deformity was appropriately rated under DC 5280 for 
unilateral hallux valgus.  Under DC 5280, a 10 percent rating 
is warranted if there has been an operation and resection of 
the metatarsal head.  A 10 percent rating is also warranted 
for a severe case, if equivalent to amputation of great toe.  
Here, because the veteran's right foot disorder has been 
assigned the maximum 10 percent rating under DC 5280, the 
Board must determine if the right foot disorder warrants a 
higher rating under alternate code criteria.

As 10 percent rating is the highest available rating under 
DCs 5279 (anterior metatarsalgia), 5281 (hallux rigidus), and 
5282 (hammer toe), further consideration under those criteria 
would be of no benefit to the veteran.  Also, DC 5278 claw 
foot (pes cavus) and DC 5283 (malunion of the tarsal or 
metatarsal bones) are not for consideration, as there is no 
evidence that the veteran suffers from these conditions.

Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.

At a VA examination conducted in June 2001 indicates that the 
veteran had a bunion about 25 degrees in the right foot that 
was non tender.  There were no deformities of the foot, 
calluses, or flat foot.  The pedal pulses and sensation were 
normal.  She was diagnosed with a bunion of the right foot.

In May 2008, the veteran underwent an additional VA 
examination.  She indicated that she underwent a right 
bunionectomy 2 years prior to the exam.  The veteran 
indicated that she has painful limited motion of the MTP 
joints, and pain at rest, when standing, and when walking.  
She stated that she could only stand for about 30 minutes and 
walk less than 1/4 mile due to pain in her great toe.

The veteran utilizes shoe inserts but they are ineffective at 
relieving her pain.  She stated that her activities of daily 
living are affected in that all weight bearing activities are 
painful for her feet.

The examiner stated that the veteran had a normal gait.  She 
showed no objective findings of painful forefoot, hind foot, 
or midfoot motion.  No edema or instability was noted.  She 
did indicate tenderness of the MTP joints.  However, there 
are no ulcerations, callosities, or abnormal shoe wear 
patterns.

Dorsiflexion of the great toe was 0 to 10 degrees and no 
plantar flexion was 0 to 10 degrees with extreme tenderness.  
The examiner diagnosed the veteran with bilateral MTP hallux 
valgus with corrections with recurrence, more so on the right 
than on the left, with painful motion in both great toes.

Upon questioning, the veteran stated that her right toe 
disability should not limit her ability to be employed.  The 
examiner stated that there was nothing in her examination 
that would indicate that she would not be able to maintain 
gainful sedentary or active employment.

It is also noted that the veteran elected to have surgery on 
her right foot in January 2005 and in March 2005.  A 
temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2007).

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post- 
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R.  § 4.30(a)(3)). 

It appears from the records that the veteran had surgery in 
January and March 2005, with each procedure taking a few 
hours and the veteran being discharged the same day.  In 
January, the veteran had a right bunionectomy with proximal 
metatarsal osteotomy.  In March, she had the removal of the 
internal fixation of her right foot.  She had several follow-
up appointments.  However, despite the surgery, the Board 
finds that the disability has been manifested by no more than 
moderate disability.  The treatment records do not indicate 
any severe or moderately severe complications, nor do the 
records indicate that the surgery required convalescence of 
at least one month.  Therefore, the Board cannot find that 
the veteran would be entitled to temporary total disability 
for the time period of her surgery.

Based upon the evidence, the level of impairment shown for 
the veteran's right foot hallux valgus (bunion) deformity 
simply does not rise to the level of disability required for 
a 20 percent schedular rating for the right foot (moderately 
severe foot injuries).  The disorder encompasses only the 
large toe area of the foot, and there is no objective 
evidence of pathology/associated impairment that would 
support a finding of moderately severe foot disability.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran 
relief in this case, however, as she is receiving the maximum 
disability evaluation for hallux valgus.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
finds that the veteran's right foot hallux valgus (bunion) 
deformity is appropriately compensated by the 10 percent 
schedular rating.

D. Hemorrhoids 

The veteran's hemorrhoids have been evaluated under DC 7336.  
38 C.F.R. § 4.114, DC 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating.

The veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record does not 
indicate her hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

The veteran underwent a VA examination in June 2001 for her 
hemorrhoids.  At that time, the veteran reported that she had 
been experiencing bright rectal bleeding twice per month 
lasting for a day.  The veteran refused a rectal examination.  
She was diagnosed with mild hemorrhoids, providing medical 
evidence against this claim, which the Board finds outweighs 
her statements that indicate a more serious problem regarding 
this condition. 

The veteran underwent another VA examination in May 2008.  
The claims file was reviewed.  Upon examination, the veteran 
reported symptoms of local discomfort, itching, and 
intermittent bleeding.  At the time of the exam, the veteran 
had not had symptoms for three months.  

Three months prior to the exam, the veteran had itching and 
pain lasting three days.  She treated her symptoms with an 
over the counter medication (OTC), which resolved her 
symptoms.  She indicated that she has recurrent symptoms 
averaging once or twice per year.

The examination showed a small hemorrhoid without evidence of 
recent bleeding.  There was no rectal mass or fissure.  The 
examiner noted that she had not had rectal bleeding in recent 
months and that she has no history of thrombosis.

The examiner indicated that the veteran had no current 
symptoms and minimal physical abnormalities.  She had no 
significant disability.  The diagnosis was hemorrhoids 
currently asymptomatic and no disability, providing more 
evidence against this claim.

In sum, the evidence indicates the veteran's hemorrhoids are 
no more than mild or moderate in nature.  For this reason, 
her claim for a compensable rating must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in her favor.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to all claims discussed herein, no specific 
factors warranting extraschedular consideration have been 
shown for any disability.  The record does not show that any 
disability has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, which would render impractical application 
of the regular schedular criteria.  Accordingly, the Board 
finds that referral for extraschedular consideration is not 
in order for any claim.

Finally, the Board does not find evidence that any of the 
veteran's disabilities should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claims to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in December 2006 that fully addressed all 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter and was in fact sent pursuant to a Board 
remand, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in June 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded VA medical 
examinations for all disabilities.  Significantly, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

ORDER

Entitlement to an initial disability rating greater than 10 
percent for a lumbar back disability from December 29, 2000 
to September 26, 2003 is denied.

Entitlement to a disability rating greater than 20 percent 
for a lumbar back disability as of September 26, 2003 is 
denied.

Entitlement to an initial disability rating greater than 10 
percent for a right knee disability is denied

Entitlement to an initial disability rating greater than 10 
percent for a left knee disability is denied.

Entitlement to an initial disability rating greater than 10 
percent for a right foot hallux valgus (bunion) disability is 
denied.

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


